ON RETURN TO REMAND
COBB, Judge.
Vincent Edward Hawkins filed a Rule 32, Ala.R.Crim.P., petition with the Houston Circuit Court, attacking his convictions for murder and second degree assault. This case was originally remanded because this court was unable to determine whether the trial court had denied the appellant’s request to proceed in forma pauperis or his Rule 32 petition. On remand, the trial court conducted an evidentiary hearing. However, the trial court failed to make “specific findings of fact relating to each material issue of fact presented” as required by Rule 32.9(d), Ala.R.Crim.P. Smith v. State, 620 So.2d 87 (Ala.Cr.App.1992); Mixon v. State, 611 So.2d 420 (Ala.Cr.App.1992). Therefore, we must remand this matter again so that the court can comply with Rule 32.9(d). A written return shall be filed with this court within 70 days of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.